UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6150


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MAURICE MCKAY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cr-00305-PWG-1)


Submitted: May 25, 2021                                           Decided: May 28, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Maurice McKay, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice McKay appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in determining that

the 18 U.S.C. § 3553(a) factors weighed against granting compassionate release in

McKay’s case. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam)

(stating standard of review). Accordingly, we affirm the district court’s order on this basis.

United States v. McKay, No. 8:18-cr-00305-PWG-1 (D. Md. Dec. 17, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2